DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
This office action is responsive to the amendment filed on 08/30/2021. As directed by the amendment: claims 1 and 25 have been amended, claims 2, 3 and 26 have been cancelled. Thus, claims 1, 4-25, and 27-35 are presently pending in this application with claims 14-24 and 35 withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-24 and 35 are directed to invention II non-elected without traverse.  Accordingly, claims 14-24 and 35 been cancelled.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 08/30/2021, with respect to the objection of claim 25 have been fully considered and are persuasive.  The objection of claim 25 has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 08/30/2021, with respect to the rejection of claims 1, 4-13, 25, and 27-34 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 4-13, 25, and 27-34 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 11-12, filed 08/30/2021, with respect to the rejection of claims 1, 4-7, 11-13, 25, and 27-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-7, 11-13, 25, and 27-34 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS: The claims have been amended as follows:
Cancelled claims 14-24.
Cancelled claim 35.
Allowable Subject Matter
Claims 1, 4-13, 25, and 27-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771